DETAILED ACTION
The response filed 2/22/22 is entered. Claim 1 is amended. Claims 1-5 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.
Response to Arguments
Applicant's arguments filed on 2/22/22 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, TW-M473538, in view of Wang, US-20110002038, and in further view of Taniguchi, US-20040223049.
In regards to claim 1, Wang ‘538 discloses a displaying device (Par. 0006 mobile phone holographic screen), adapted to a screen (Fig. 3, 3 display screen), comprising: a transparent light screen (Fig. 3, 30 light screen structure; Par. 0013 the four transparent panels form a pyramid); a movable support (Fig. 3, 20 pivoting mechanism; Par. 0012 pivoting mechanism moving the light screen structure), connected to the transparent pyramid (Fig. 3, 20 pivoting mechanism; Par. 0012 pivoting mechanism moving the light screen structure), and configured to make the transparent light screen move between a first location and a second location, wherein the first location is on the screen and the second location is off the screen (Fig. 3, 20 pivoting mechanism; Par. 0012 pivoting mechanism moving the light screen structure, from a first position on top of the screen 3 and a second position away from the screen, which would occur when element 22 of the pivoting mechanism 20 rotates); and an image conversion unit, configured to receive image data (Par. 0014 receiving and uncompressing the holographic file for displaying), wherein when the transparent light screen moves to the first location, the image conversion unit converts the image data to a holographic image displayed on the screen 
Wang ‘538 does not disclose a transparent pyramid; wherein when the transparent pyramid is located at the second location, the image conversion unit converts the image data into a planar image displayed on the screen.
Wang ‘038 discloses three dimensional image device (Par. 0002) comprising a transparent pyramid (Fig. 4, 13 reflecting lenses and top panel 14; Par. 0013-0014 the transparent lenses and top panel form an integral pyramid shaped structure).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the transparent light screen of Wang ‘538 can utilize an integrally formed transparent pyramid structure as Wang ‘038 discloses, which can be attached to portion 22 of pivoting mechanism 20. The motivation for doing so would have been to provide an integral structure pyramid, which would be more durable.
Wang ‘538 and Wang ‘038 do not disclose wherein when the transparent pyramid is located at the second location, the image conversion unit converts the image data into a planar image displayed on the screen.
Taniguchi discloses detecting when a phone is open and able to display a 3d image or closed and displaying a 2d image using an open/close detector (Fig. 13, S80, S82-S86; Par. 0174-0177).

Therefore, it would have been obvious to combine Wang ‘038 and Taniguchi with Wang ‘538 to obtain the invention of claim 1.
In regards to claim 2, Wang ‘538, Wang ‘038, and Taniguchi, as combined above, disclose the transparent pyramid moves to the first location, the transparent pyramid is inversely disposed at a center of the screen (Wang ‘538 Fig. 3, 30 light screen structure in an inverse pyramid; Wang ‘538 Par. 0013 the four transparent panels form a pyramid; Wang ‘038 Fig. 4, 13 reflecting lenses and top panel 14; Wang ‘038 Par. 0013-0014 the transparent lenses and top panel form an integral pyramid shaped structure).  
In regards to claim 3, Wang ‘538, Wang ‘038, and Taniguchi, as combined above, disclose the image data is an image, a number, a word or a logo (Wang ‘538 Par. 0014-0015 projecting an image).  
In regards to claim 4, Wang ‘538, Wang ‘038, and Taniguchi, as combined above, disclose one bottom surface of the transparent pyramid is a triangle or a quadrangle screen (Wang ‘038 Fig. 4, top panel 14 of the pyramid is a quadrangle).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	2/24/22




/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622